       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IVAN ARROYO, on behalf of himself
and others similarly situated,

                           Plaintiff,               19 Civ. 1624 (KPF)
                    -v.-
                                                 OPINION AND ORDER
NYU LANGONE HOSPITAL,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Ivan Arroyo, a security guard employed by Defendant NYU

Langone Hospitals, filed this putative class action in New York state court,

alleging that Defendant had failed to pay its security guards compensation

owed to them under New York Labor Law (“NYLL”) §§ 190, 191, 198, and 663

and the New York Codes, Rules, and Regulations (“NYCRR”) § 142-2.2.

Defendant removed the case to federal court pursuant to 28 U.S.C. § 1441,

claiming that Plaintiff’s state-law claims were preempted under § 301 of the

Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185(a). Plaintiff now

moves to remand the case back to state court. For the reasons that follow,

Plaintiff’s motion is granted.
        Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 2 of 15



                                     BACKGROUND 1

      Defendant employed Plaintiff as a security guard. 2 It is undisputed that

the terms of Plaintiff’s employment with Defendant were governed by collective

bargaining agreements (“CBAs”), negotiated by Defendant and Plaintiff’s union,

the Local One Security Officers Union (“Union”). Each CBA provided that

security guards would work a 40-hour week and would be paid overtime for all

hours worked in excess of eight hours per day and 40 hours per week. (Perez

Decl., Ex. A at 5; Ex. B at 5). The CBAs also stated:

             After employees are relieved by their replacement,
             he/she is to report to the muster room to check-in all
             equipment and then participate in a collective muster
             to report and discuss developments and observations.
             Upon the conclusion of said muster, absent a need for
             any/all employee to perform a new assignment, each
             employee shall then be permitted to change into his/her
             civilian clothing before signing out. Employees are not
             required to change into civilian clothing, and may wear
             their uniforms to and from work[.]

(Perez Decl., Ex. A at 6; Ex. B at 6).




1     The Court draws the facts in this section from the complaint filed in New York state
      court (“Complaint” or “Compl.” (Dkt. #1, Ex. A)). For ease of reference, the Court refers
      to Plaintiff’s Memorandum of Law in Support of His Motion to Remand as “Pl. Br.” (Dkt.
      #14), Defendant’s Opposition to Defendant’s Motion to Remand as “Def. Opp.” (Dkt.
      #19), and Plaintiff’s Reply in Further Support of His Motion to Remand as “Pl. Reply”
      (Dkt. #23). References to individual declarations are referred to using the convention
      “[Name] Decl.”
      The Court pauses to note its disappointment with Plaintiff’s counsel, who plainly
      violated the spirit of the Court’s page limits by shunting large portions of the briefing
      into footnotes of greatly reduced font size. (See Pl. Reply). Counsel will almost certainly
      have future cases before the Court. The Court remembers, and will not tolerate similar
      conduct going forward.
2     The Complaint alleges simultaneously that Plaintiff “worked” and “work[s]” for
      Defendant as a security guard. (Compare Compl. ¶ 4, with id. at ¶ 14).


                                               2
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 3 of 15



      Plaintiff filed this action against Defendant in New York Supreme Court,

New York County, on January 18, 2019. (Dkt. #1). The Complaint alleged that

Defendant failed to pay its security guard employees all the wage and overtime

compensation they were owed from January 2013 to the present, pursuant to

NYLL §§ 190, 191, 198, and 663, and 12 NYCRR § 142-2.2. (Compl. ¶¶ 21-32).

Plaintiff claimed that this uncompensated time included “time spent changing

in the locker room, time spent assembling for roll call before each shift, time

spent waiting for relief workers to appear [at] the end of each shift, and time

spent at the end of the shift going back to the locker room to change and store

the security uniform.” (Id. at ¶¶ 14-19, 29-32).

      Defendant removed Plaintiff’s case to federal court on February 21, 2019,

invoking § 301 of the LMRA, 28 U.S.C. § 185(a), as grounds for removal. (Dkt.

#1). Section 301 of the LMRA confers federal jurisdiction over “suits for

violation of contracts between an employer and a labor organization.” 28

U.S.C. § 185(a). Defendant claims that, though Plaintiff had not specifically

pleaded that Defendant’s conduct violated the CBAs, Plaintiff’s claims “clearly

and unavoidably implicate” and “integrally rely on an interpretation of” the

CBAs and were thus subject to federal jurisdiction. (Dkt. #1 at 5).

      Plaintiff moved to remand the case back to New York State Supreme

Court, New York County, on March 22, 2019, arguing that federal jurisdiction

was not appropriate under § 301 of the LMRA because the Complaint did not

allege that the CBAs or any federal law had been violated. (Dkt. #12, 13, 14).

Defendant filed its opposition papers on April 5, 2019. (Dkt. #19). The motion


                                         3
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 4 of 15



was fully briefed and ripe for the Court’s consideration when Plaintiff filed its

reply papers in further support of the motion to remand on April 26, 2019.

(Dkt. #22, 23).

                                  DISCUSSION

A.    Applicable Law

      1.    Motions to Remand

      “A district court must remand a case to state court ‘[i]f at any time before

final judgment it appears that the district court lacks subject matter

jurisdiction.’” Vera v. Saks & Co., 335 F.3d 109, 113 (2d Cir. 2003) (per

curiam) (quoting 28 U.S.C. § 1447(c)). The party seeking removal of the action

to federal court “bears the burden of showing that federal jurisdiction is

proper.” Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 327 (2d

Cir. 2011). “Given ‘the congressional intent to restrict federal court

jurisdiction, as well as the importance of preserving state governments, federal

courts construe the removal statute narrowly, resolving any doubts against

removability.’” Berger v. New York Univ., No. 19 Civ. 267 (JPO), 2019 WL

3526533, at *1 (S.D.N.Y. Aug. 2, 2019) (quoting Lupo v. Human Affairs Int’l,

Inc., 28 F.3d 269, 274 (2d Cir. 1994)).

      2.    LMRA Preemption

      Section 301 of the LMRA provides that:

            Suits for violation of contracts between an employer and
            a labor organization representing employees in an
            industry affecting commerce as defined in this chapter,
            or between any such labor organizations, may be
            brought in any district court of the United States having
            jurisdiction of the parties, without respect to the


                                          4
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 5 of 15



            amount in controversy or without regard to the
            citizenship of the parties.

29 U.S.C. § 185(a). The Supreme Court has interpreted “§ 301 as a

congressional mandate to the federal courts to fashion a body of federal

common law to be used to address disputes arising out of labor contracts.”

Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 209 (1985). “Thus, when a state

claim alleges a violation of a labor contract, the Supreme Court has held that

such claim is preempted by § 301 and must instead be resolved by reference to

federal law.” Vera, 335 F.3d at 114. “Section 301 preempts not only claims

directly alleging that a party has violated a provision of a CBA, but also those

state-law actions that require interpretation of the terms of a CBA.” Kaye v.

Orange Reg’l Med. Ctr., 975 F. Supp. 2d 412, 420 (S.D.N.Y. 2013) (quoting

McLean v. Garage Mgmt. Corp., No. 10 Civ. 3950 (DLC), 2011 WL 1143003, at

*2 (S.D.N.Y. Mar. 29, 2011)). Thus, “[w]hen resolution of a state-law claim is

substantially dependent upon analysis of the terms of an agreement made

between the parties in a labor contract, that claim must either be treated as a

§ 301 claim, or dismissed as pre-empted by federal labor-contract law.” Vera,

335 F.3d at 114 (quoting Allis-Chalmers Corp., 471 U.S. at 220).

      However, “[n]ot every suit concerning employment or tangentially

involving a CBA ... is preempted by [§] 301.” Vera, 335 F.3d at 114; see Kaye,

975 F. Supp. 2d at 421. “For example, if a state prescribes rules or establishes

rights and obligations that are independent of a labor contract, actions to

enforce such independent rules or rights would not be preempted by § 301.”

Vera, 335 F.3d at 115. Indeed, “[e]ven if resolving a dispute under a state law

                                         5
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 6 of 15



claim and the [CBA] ‘would require addressing the precisely same set of facts,

as long as the state-law claim can be resolved without interpreting the

agreement itself, the claim is ‘independent’ of the agreement for § 301 pre-

emption purposes.’” Severin v. Project OHR, Inc., No. 10 Civ. 9696 (DLC), 2011

WL 3902994, at *4 (S.D.N.Y. Sept. 2, 2011) (quoting Lingle v. Norge Div. of

Magic Chef, Inc., 486 U.S. 399, 410 (1988)). “Nor would a state claim be

preempted if its application required mere referral to the CBA for ‘information

such as rate of pay and other economic benefits that might be helpful in

determining the damages to which a worker prevailing in a state-law suit is

entitled.’” Vera, 335 F.3d at 115 (quoting Lingle, 486 U.S. at 413 n.12).

      “The touchstone question for preemption, then, is whether ‘resolution of

a state-law claim is substantially dependent upon analysis of the terms of an

agreement made between the parties in a labor contract.’” Berger, 2019 WL

3526533, at *2 (quoting Vera, 335 F.3d at 114). If so, then the claim is

preempted pursuant to § 301 of the LMRA. But if “the meaning of contract

terms is not the subject of dispute, the bare fact that a collective-bargaining

agreement will be consulted in the course of state-law litigation” provides no

basis for LMRA preemption. Id. (quoting Livadas v. Bradshaw, 512 U.S. 107,

124 (1994)). The Second Circuit has cautioned that “[t]he boundary between

claims requiring interpretation of a CBA and ones that merely require such an

agreement to be consulted is elusive.” Vera, 335 F.3d at 115 (alteration in

original) (internal quotation marks omitted).




                                         6
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 7 of 15



B.    Analysis

      To review, Plaintiff did not so much as mention the CBAs in his

Complaint, let alone allege that Defendant had violated any term of the CBAs.

Instead, Plaintiff alleged that Defendant violated the NYLL and its

accompanying regulations by failing to pay wage and overtime compensation

for security guards’ pre- and post-shift work. (Compl. ¶¶ 21-32). Defendant

asserts that, though Plaintiff’s claims do not invoke the CBAs, they cannot be

adjudicated without interpreting the CBAs. The Court disagrees, and

concludes that Defendant has failed to establish that Plaintiff’s claims require

interpretation of the CBAs.

      Plaintiff brings his claim for unpaid wages under NYLL §§ 190, 191, 198,

and 663, which allow an employee to recover unpaid compensation at the

employer’s regular rate of pay. Plaintiff brings his claim for unpaid overtime

compensation under 12 NYCRR § 142-2.2, which provides: that “[a]n employer

shall pay an employee for overtime at wage rate of one and one-half times the

employee’s regular rate” for hours worked in excess of 40 hours per workweek. 3

These state law provisions supply a right to compensation that is entirely

independent of any contractual rights afforded to Plaintiff in the CBAs. See

Polanco v. Brookdale Hosp. Med. Ctr., 819 F. Supp. 2d 129, 134 (E.D.N.Y. 2011)




3     Though these state-law provisions require reference to the rates of pay established in
      the CBAs, this alone does not mean the suit is preempted under the LMRA. Vera v.
      Saks & Co., 335 F.3d 109, 115 (2d Cir. 2003) (per curiam) (“Nor would a state claim be
      preempted if its application required mere referral to the CBA for ‘information such as
      rate of pay and other economic benefits that might be helpful in determining the
      damages to which a worker prevailing in a state-law suit is entitled.’” (quoting Lingle v.
      Norge Div. of Magic Chef, Inc., 486 U.S. 399, 413 n.12 (1988))).

                                               7
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 8 of 15



(“Although the CBA may provide additional rights to the employees, it may not

override independent statutory rights provided by the NYLL.”). Thus, Plaintiff

“may prevail on [his] state[-]law claims regardless of whether the defendants [ ]

paid [him] in the manner provided by the CBA,” McLean, 2011 WL 1143003, at

*4, “because N.Y. Labor Law § 663 creates a private cause of action to enforce

the rights created under the Labor Law and corresponding regulations, and the

existence of, and Defendant’s compliance with, the CBAs is ‘no defense to such

action.’” Kaye, 975 F. Supp. 2d at 422-23 (quoting NYLL § 663). Indeed,

“[c]ourts have routinely held that the sort of unpaid wage [] claims under the

NYLL alleged here are ‘legally independent’ of wage-related provisions in a CBA

and are therefore not preempted by the LMRA.” Chu v. Chinese-Am. Planning

Council Home Attendant Program, Inc., 194 F. Supp. 3d 221, 228-29 (S.D.N.Y.

2016) (citing Severin, 2011 WL 3902994, at *4; Kaye, 975 F. Supp. 2d at 425-

26; McLean, 2011 WL 1143003, at *3; Polanco, 819 F. Supp. 2d at 134); see

also Berger, 2019 WL 3526533, at *3 (finding that identical New York state-law

claims for wage and overtime compensation could be adjudicated purely under

state law, “irrespective of the terms of [the] employment contract”).

      Defendant does not appear to contest that New York law provides an

independent ground on which Plaintiff may recover wages and overtime for

uncompensated work. Instead, Defendant argues that determining what

constitutes “work” that is entitled to compensation under New York law will

depend on the terms of the underlying CBAs. Specifically, Defendant claims

that whether or not the security guards’ activities at the beginning and ending


                                         8
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 9 of 15



of each shift — performing such tasks as donning and doffing uniforms,

assembling for roll call, waiting for relief workers, and returning to the locker

room — are compensable work under New York law depends on the definition

of work contained within the CBAs.

      In a recent opinion, Berger v. New York University, Judge Oetken of this

District addressed a nearly identical argument. 2019 WL 3526533. There, a

plaintiff who was employed as a security guard by New York University filed a

suit in New York state court, also claiming that his employer had violated the

NYLL by failing to pay wage and overtime compensation for work done at the

beginning and ending of each shift. Id. at *1. The defendant removed the case

to federal court, asserting that the case was preempted under the LMRA

because it required the interpretation of a collective bargaining agreement, and

the plaintiff moved to remand. Id. The defendant claimed that the CBA had to

be interpreted to determine whether pre- and post-shift work was compensable.

Id. at *3. Judge Oetken provided the following analysis:

            Of course, the scope of a statutory entitlement does
            sometimes depend on the terms of an underlying
            employment contract. For example, NYU cites authority
            addressing statutes under which an employee’s
            entitlement to receive compensation for donning and
            doffing time depends on whether the underlying
            employment contract conceives of that time as “working
            time.” …. Importantly, though, none of the authority
            cited by NYU addresses New York law.

            Thus, despite bearing the burden of establishing a basis
            for federal jurisdiction, see [Collaku v. Temco Serv.
            Indus., Inc., No. 18 Civ. 4054 (VEC), 2019 WL 452052,
            at *2 (S.D.N.Y. Feb. 5, 2019)], NYU has failed to show
            that New York looks to the terms of the relevant
            employment contract to decide what portions of the

                                         9
      Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 10 of 15



            workday are compensable under state labor law. And
            [plaintiff’s] claim that New York labor law does indeed
            create a freestanding right to compensation for the sort
            of “before-shift and after-shift work” at issue here,
            irrespective of the terms of the underlying employment
            contract [], is not without support, see, e.g., Polanco v.
            Brookdale Hosp. Med. Ctr., 819 F. Supp. 2d 129, 134
            (E.D.N.Y. 2011) (holding that claims that employees
            “worked ... after regular hours[ ] and ... were not paid
            for this work” alleged “a violation of an independent
            statutory right arising under the NYLL”). To be sure, it
            may turn out that [plaintiff] is wrong and that New York
            law will indeed require the examination of the CBA’s
            terms to determine whether he is entitled to be paid for
            otherwise uncompensated donning, doffing, and travel
            time. But, absent authority that clearly resolves the
            issue, the state-law question of whether New York law
            defines compensable time in a way that requires
            interpreting an underlying labor contract — and that
            thus triggers LMRA preemption — is best addressed by
            the New York courts. See Lupo, 28 F.3d at 274
            (requiring federal courts to “resolv[e] any doubts against
            removability” (quoting [Somlyo v. J. Lu-Rob Enters. Inc.,
            932 F.2d 1043, 1045-46 (2d Cir. 1991)].

            The Court therefore concludes that NYU has failed to
            demonstrate that establishing its liability on the state-
            law claims [plaintiff[ has asserted in this case will
            require interpretation of the CBA.

Berger, 2019 WL 3526533, at *3-4.

      The Court concludes that Judge Oetken’s persuasive analysis is equally

applicable here. Defendant argues that pre-shift and post-shift work is not

compensable under New York law and may only be compensated under the

CBAs, without citing to any source of New York law. (Def. Opp. 6-10). In

support, however, Defendant merely cites to Gorman v. Consolidated Edison

Corp., 488 F.3d 586, 594 (2d Cir. 2007), a case in which the Second Circuit

determined that donning and doffing uniforms may not be compensable under


                                        10
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 11 of 15



the Fair Labor Standards Act, 29 U.S.C. §§ 201-219, due to an exception

created by the Portal-to-Portal Act, 29 U.S.C. § 254(a). As is clear, Gorman

does not make reference to the NYLL, and is not applicable here. 4 Thus, as in

Berger, Defendant has failed to demonstrate that establishing liability on

Plaintiff’s state-law claims will require interpretation of the CBAs.

      Defendant presents three additional arguments for removal, none of

which has traction here. First, Defendant argues that Plaintiff’s claims are

preempted under the LMRA because the CBAs contain a provision that

requires the parties to file internal grievances and seek arbitration for any

disputes arising under the CBAs. (Def. Opp. 17-18). 5 This argument is



4     Defendant also cites to Freeman v. River Manor Corp., No. 17 Civ. 5162 (RJD) (RER),
      2019 WL 1177717 (E.D.N.Y. Mar. 13, 2019), modified by 2019 WL 3578432 (E.D.N.Y.
      Aug. 5, 2019), to establish that Plaintiff’s NYLL claims will require interpretation of the
      CBAs. (Def. Opp. 12-13). In Freeman, the plaintiff sought to recover under federal and
      state law for uncompensated overtime pay. Freeman, 2019 WL 1177717, at *5.
      Plaintiff’s employment was governed by a CBA, which provided a contractual right to
      overtime for hours worked between 35 and 40 hours per week. Id. The court found
      that, before the plaintiff would be “eligible to receive [statutory] overtime [for time
      worked over 40 hours], a trier of fact must assess plaintiff’s wage claim for hours
      worked between 35 and 40 per week — an undertaking that is wholly dependent on an
      interpretation of the CBA’s terms of employment.” Id. at *5. Thus, the court found that
      the plaintiff’s statutory claims were preempted under § 301 of the LMRA.
      The CBAs in question here provide Plaintiff with a right to overtime compensation for
      hours worked “in excess of eight (8) hours per days and forty (40) hours per week.”
      (Perez Decl., Ex. A at 5; Ex. B at 5). New York law only entitles Plaintiff to overtime for
      hours worked over 40 hours per week. 12 NYCRR § 142-2.2. Defendant claims that a
      trier of fact would have to determine if Plaintiff was entitled to contractual overtime on a
      daily basis, before determining if he was entitled to statutory overtime on a weekly
      basis. Defendant is incorrect. Plaintiff’s claim is for weekly overtime pay and does not
      require analysis of potential daily overtime pay. (See Pl. Reply 2 (“Plaintiff does not
      allege violations of contractual overtime premiums, daily overtime premiums or pay
      differentials arising from the CBAs)).
5     Defendant raised a facially similar but substantively distinct argument in its statement
      for removal: that Plaintiff’s claim was preempted because Defendant intended to file “a
      motion to dismiss for failure to abide by … the current CBA’s mandatory grievance and
      arbitration provisions.” (Dkt. #1 at 7). However, “an anticipated or actual federal
      defense generally does not qualify a case for removal,” Jefferson Cty., Ala. v. Acker, 527
      U.S. 423, 431 (1999), “and this rule applies to ‘a defendant’s assertion that a collective

                                                11
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 12 of 15



unavailing because, as the Court has already found, Plaintiff has not raised a

dispute under the CBAs; instead, he seeks to assert rights provided by New

York law. It is of no moment that Plaintiff might have alleged the same facts at

issue here to argue that Defendant had violated the CBAs. See Severin, 2011

WL 3902994, at *4 (“[e]ven if resolving a dispute under a state law claim and

the [CBA] would require addressing the precisely same set of facts, as long as

the state-law claim can be resolved without interpreting the agreement itself,

the claim is ‘independent’ of the agreement for § 301 pre-emption purposes”).

Accordingly, the grievance and arbitration provisions of the CBAs are not

implicated in this matter.

      Second, Defendant claims that adjudication of Plaintiff’s Complaint will

require an examination of Defendant’s past dealings and negotiations with

Plaintiff’s Union relating to the CBA, which examination would itself be

tantamount to an interpretation of the CBAs. (Def. Opp. 14-15 (citing Cooper

Union Fed’n Coll. Teachers, Local 2163 v. Cooper Union for the Advancement of

Sci. & Art., No. 18 Civ. 5891 (VEC), 2019 WL 121000, at *4 (S.D.N.Y. Jan 7,

2019), for the proposition that consideration of the bargaining history and past

practice under a CBA amounts to interpretation of the CBA). Specifically,

Defendant notes that provisions of the CBAs relating to pre- and post-shift

work were the subject of a grievance filed by the Union in 2009. According to



      bargaining agreement compels arbitration’ of a non-preempted state-law claim.” Berger
      v. New York Univ., No. 19 Civ. 267 (JPO), 2019 WL 3526533, at *1 (S.D.N.Y. Aug. 2,
      2019) (quoting Chu v. Chinese-Am. Planning Council Home Attendant Program, Inc., 194
      F. Supp. 3d 221, 228-29 (S.D.N.Y. 2016)). Thus, even if this argument had been
      presented to the Court, it would have failed.


                                             12
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 13 of 15



Defendant, the Court would need to understand the outcome of that grievance

to resolve any issues “related to the application of Article 5(G)” of the CBAs.

(Id. at 15). That may be so, but as the Court has already determined,

Defendant failed to establish that Plaintiff’s NYLL claims will require resolution

of issues related to the application of any provision of the CBAs. For this

reason, Defendant has not demonstrated that an examination of past dealings

and negotiations under the CBAs will be necessary in this matter.

      Third and finally, Defendant notes that the CBAs provide for differential

payments to employees working certain shifts or performing specific job duties.

(Def. Opp. 13-14). Defendant claims that “courts in this circuit have found

time and again that where a CBA provides for certain shift-differentials or other

increased payments, the claims are preempted.” (Id.). But this assertion goes

too far. It is true that sister courts have found that claims are preempted by

the LMRA where they seek to recover compensation granted by a CBA’s wage

differential provisions. See Johnson v. D.M. Rothman Co., Inc., 861 F. Supp. 2d

326, 328 (S.D.N.Y. 2012) (finding preemption where plaintiff claimed that

defendant “failed to include certain wage differentials owed to them under the

governing [CBA]”). Here, however, Plaintiff expressly “does not allege

entitlement to any shift differentials” or any differential payments (Pl. Reply 7-

8), so any provisions of the CBAs relating to differential payments would not

establish LMRA preemption. See Ramirez v. RiverBay Corp., 35 F. Supp. 3d

513, 524 (S.D.N.Y. 2014) (finding no preemption where plaintiff did not dispute

his entitlement to differentials under the CBA).


                                         13
       Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 14 of 15



      Even if Plaintiff did allege that “certain premiums [] paid under the CBAs

should factor in to the calculation of the rate of pay [he] is entitled to receive

under state statutory law for unpaid time,” it would not mean that his claims

are necessarily preempted. Berger, 2019 WL 3526533, at *5 (citing Isaacs v.

Cent. Parking Sys. of N.Y., Inc., No. 10 Civ. 5636 (ENV) (LB), 2012 WL 957494,

at *4-5 (E.D.N.Y. Feb. 27, 2012)). A claim is not preempted merely because it

requires a court to reference a straightforward and unambiguous provision of

the CBAs to determine the proper rates-of-pay. See Johnson, 861 F. Supp. 2d

at 328 (“the provision of the CBA which guarantees the night differential does

not require interpretation by the Court, because the meaning of its plain

language is clear”). And Defendant has not established that any portions of the

CBAs dealing with differential pay are ambiguous or would require

interpretation.

      As Judge Oetken stated in Berger, “[e]ven though it may eventually turn

out that evaluating [Plaintiff]’s claims under New York law will require

interpretation of the CBA[s], such that it ultimately becomes clear that his

claims are indeed preempted, [Defendant] has not proven the point at this

stage of the litigation.” Berger, 2019 WL 3526533, at *5. And any doubts

concerning removability must be resolved against removability. Lupo, 28 F.3d

at 274. 6 Thus, Plaintiff’s claims are not preempted by § 301 of the LMRA, and

the case should be remanded to state court.



6     Defendant argues that “if state law liability hinges on how a CBA’s ambiguity is
      resolved, then the claim depends on a substantial analysis of the CBA and are therefore
      preempted under Section 301.” (Def. Opp. 15 (citing Cooper Union Fed’n Coll. Teachers,

                                              14
         Case 1:19-cv-01624-KPF Document 26 Filed 10/31/19 Page 15 of 15



                                    CONCLUSION

     For the reasons set forth above, Plaintiff’s motion to remand is

GRANTED.

     The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and remand the case to the New York State Supreme

Court, New York County.

     SO ORDERED.

Dated:        October 31, 2019
              New York, New York                  __________________________________
                                                       KATHERINE POLK FAILLA
                                                      United States District Judge




     Local 2163 v. Cooper Union for the Advancement of Sci. & Art., No. 18 Civ. 5891 (VEC),
     2019 WL 121000, at *4 (S.D.N.Y. Jan 7, 2019)). But Defendant’s state-law liability does
     not hinge on an ambiguity of the CBAs; rather, liability hinges on whether state law
     defines compensable time in a way that includes the pre- and post-shift work at issue
     here.


                                             15
